NO. 30340
-»§
“"`!
lN THE SUPREME COURT OF THE STATE OF HAWAl §§ *W
…, E; §§
RlCHARD B. GOODlN, Petitioner, W; FW
§§ aj
vs. TT
C.».'J

 

INTERMEDlATE COURT OF APPEALS, STATE OF HAWAI‘l, RespOhden .

ORIGINAL PROCEEDlNG
(NO. 294l9)

ORDER

Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

(By: Moon, C.J.,
Upon consideration of petitioner Richard B. Goodin’s

petition for a writ of mandamus and the papers in support, it

appears that the time provision of Rule 3 of the Rules of the

Intermediate Court of Appeals was not triggered on June l5, 2009

294l9 inasmuch as the placement of the case on the
2009 did not denote that the case
but denoted that briefing

in case No.
ready calendar on June l5,
would be decided without oral argument,
was completed. Therefore, petitioner is not entitled to mandamus

See Kema v. Gaddis, 9l HawaiU 200, 204, 982 P.2d 334,

relief.
(A writ of mandamus is an extraordinary remedy that

338 (l999)
will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action.). Accordingly, g
lT lS HEREBY ORDERED that the petition for a writ of

mandamus is denied.
DATED: Honolulu, HawaiUq February 24, 2010.

WM¢~

?>&¢»1n_C}F1\au4%¢1¢zrW~

/€”`“§

Q¢LQz€~*5W@@»YW’
M¢w( ¢¢¢¢A»¢a»w€{